Citation Nr: 0622513	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-37 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service connected degenerative disc and joint disease of 
the thoracic spine.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in October 2004.   

The Board notes that the veteran also sought an increased 
rating in excess of 40 percent for service connected 
degenerative disc and joint disease of the lumbar spine.  The 
March 2003 notice of disagreement stated that it appeared 
that the degenerative disc and joint disease of the lumbar 
spine should be rated at 50 percent.  In August 2004, the RO 
issued a rating decision in which it increased the veteran's 
rating to 50 percent effective October 2001 (the date of the 
claim).  The RO notified the veteran that the assignment of 
the 50 percent rating that the veteran sought was considered 
a full grant of the claim.  Neither the statement of the case 
nor the veteran's substantive appeal addressed the lumbar 
spine issue, and the only issue in appellate status involves 
the rating for the thoracic spine.    


FINDING OF FACT

The veteran's service-connected degenerative disc and joint 
disease of the thoracic spine is manifested by severe 
limitation of motion, muscle spasms, and pain.  It is not 
manifested by a demonstrable deformity of a vertebral body.  
It, in conjunction with the veteran's degenerative disc and 
joint disease of the lumbar spine, is not manifested by 
unfavorable ankylosis of the entire spine.   


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
degenerative disc and joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5003, 5010, 5235-5243, 5285, 5291, 
5293 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for an increased rating in October 2001.  In 
February 2002, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertain to the claim.  Since the 
February 2002 VCAA notice preceded the April 2002 rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there had 
been no notice of the rating criteria used to evaluate the 
veteran's disability.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in February 2002 in which it advised the 
appellant what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertain to the claim.  
Subsequent to the February 2002 VCAA notice, the RO informed 
the veteran of the applicable rating criteria, and the 
veteran and his representative have had an opportunity to 
present argument with notice of the rating criteria.  There 
is therefore no prejudice to the veteran.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative disc and joint 
disease of the thoracic spine warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected degenerative disc and joint 
disease of the thoracic spine has been rated by the RO under 
the provisions of Diagnostic Code 5291.  Under this 
regulatory provision, a noncompensable rating is warranted 
where limitation of motion is considered slight.  The maximum 
rating of 10 percent is warranted when the veteran's 
limitation of motion is moderate or severe.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In addition to Diagnostic Code 5291, there are other 
Diagnostic Codes which the Board must consider.

Initially the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002. See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its August 2004 statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous version of the rating criteria-

As noted above, under Code 5291, limitation of motion of the 
dorsal spine is assigned a noncompensable rating for slight 
limitation of motion, and a 10 percent rating for moderate 
and severe limitation of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Diagnostic 
Code 5010 states that traumatic arthritis should be rated 
like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

Under the amended version of the rating criteria-

Degenerative arthritis of the spine is Code 5242.  
Intervertebral disc syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

A 100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 30 percent rating is warranted when there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 10 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.   

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285, a 
separate rating of 10 percent is warranted for a demonstrable 
deformity of a vertebral body.  

Factual Background

The veteran filed his claim for an increased rating in 
October 2001.  He subsequently underwent a VA examination in 
March 2003.  He reported that he had bruised his back when he 
jumped into a tank with a loose seat.  He was put on bed rest 
for two weeks.  X-rays revealed that he had Schmorl's nodes.  
He stated that "his discs were all messed up."  He was 
medically discharged in February 1991 and had not sought 
treatment until 4-5 years ago.  He has since undergone 
physical therapy and used a neck brace.  The veteran stated 
that after being discharged from service, he worked for seven 
years as a press operator.  He did not remember any time lost 
from the job due to his back.  He moved to Portland in 1997 
or 1998 and had to quit his job there because of the heavy 
lifting requirements.  He attempted other printing jobs and 
was laid off in September 2001.  The clinician noted that the 
veteran went back to work full time in January 2003 as a 
heavy machinery mechanic.  

Upon examination, the veteran held his back completely rigid.  
He had apparently no range of motion of either the lumbar 
spine or thoracic spine (not even 10 degrees).  He had full 
range of motion of his cervical spine.  Straight leg raising 
was accompanied to 85 degrees bilaterally and was not 
painful.  Bent leg raising and hip joint rotations were 
normal in range.  X-rays revealed that his thoracic spine had 
mild loss of height at T6 and T8 vertebral discs.  The disks 
were normal in appearance with no real disc narrowing.  
Scattered throughout the thoracic spine were mild Schmorl 
node changes.  The radiologist saw mild osteopenia in the 
thoracic spine.  There was also a little irregularity in the 
anterior superior corner of L4 and L3.  The clinician noted 
that most of these changes in both sets of x-rays appear 
developmental rather than post traumatic.  

The clinician reported that in all his years of practice, he 
has never seen anyone with a totally rigid thoracic and 
lumbar spine who did not have rheumatoid spondylitis.  He did 
not believe that the veteran had rheumatoid spondylitis.  The 
veteran's stiffness was, in the clinician's opinion, out of 
proportion to any other finding of the disease.  The 
clinician was unable to explain the rigidity in the veteran's 
back, and he wondered if it was psychological rather than 
physical.  He was unable to render a diagnosis.  

The veteran underwent another VA examination in August 2004.  
He stated that he has worked as a mechanic since he got out 
of service and that it is all he knows.  He was laid off from 
his last job as a result of a work shortage.  He denies any 
trauma associated with the job, but acknowledged that the 
reaching, bending, and repetitive movements can cause spasms.  
He complained of extreme pain 24 hours a day.  He takes 
medication for it that helps decrease the spasms.  Every day 
his back tightens up on him; and he can only walk, lift, or 
carry for a very short distance.  He described a sharp pain 
that becomes a stabbing pain in his lumbar region and 
slightly above it.  His back is stiff 24 hours a day and he 
cannot bend, twist, or move without experiencing a sharp 
pain.  He denied any numbness or tingling down his legs; 
although he said that they do have an altered sensation where 
it feels like his legs are not all the way there.  He denied 
any pain going down to his legs; but he described a constant, 
sharp pain in his mid back.  He reported no real treatment 
for this and denied having flare-ups.  He stated that he can 
walk 1/4 mile before having to stop due to extreme spasms.  He 
does not use crutches, canes, or other assistive devices; and 
he denied any incapacitating episodes.  He denied any trauma, 
injurious episodes, and falls (since service) and stated that 
he has had no surgery on his back.  He stated that he can 
still do everything at home with eating, bathing, grooming, 
and toileting.  He didn't use a back brace, crutches, cane, 
or other assistive devices.  

Upon examination, the veteran entered the room very slow and 
deliberate.  He was very stiff, with no movement in the 
lumbar and thoracic spine.  He had no gross swelling in his 
back; but he did have obvious spasms in the entire erector 
spinae group from the thoracic to the lumbar spine.  He could 
only forward flex to 10 degrees; laterally flex 3 degrees 
bilaterally; and rotate 20 degrees.  Back bending caused the 
veteran extreme pain after 2 degrees.  He could raise up on 
his toes, rock back on his heels, and stand from a sitting 
position.  He had normal sensation from hip to toe with 
downward toes, no clonus, 5/5 strength for dorsiflexion, 
plantar flexion, inversion, eversion, extensor hallucis 
longus.  He had negative straight leg but he has pain in his 
back with all movements of the lower extremity.  He could not 
sit and extend in a seated straight leg.  He had negative 
crossover, negative Patrick Fabere.  He did not have 
tenderness to palpation directly over the SI joints; instead, 
the erector spinae group was exquisitely tender from the 
thoracic to the lumbar spine.  He had normal reflexes in the 
knee in the knee jerk and the Achilles, equal bilaterally at 
2+.  His range of motion in the thoracic and lumbar spine had 
spasms with all motion.  The clinician assessed the veteran 
with degenerative disc disease and osteoarthritis of the 
lumbar and thoracic spines, confirmed on x-rays.  The 
clinician opined that the veteran would not be able to 
tolerate any physically laborious jobs (although the veteran 
claims he can do anything at home without deficit, except 
driving).  The clinician also opined that the veteran would 
lose 40 to 50 percent of his range of motion, strength, 
coordination, and fatigability in the lumbar spine.  The 
veteran has had no incapacitating episodes.  

In addition to the VA examinations, the veteran has sought 
treatment on an outpatient basis.  Pertinent findings include 
a November 2001 x-ray of the veteran's thoracic spine that 
reveals that at approximately T6 through T8, there were two 
vertebrae that showed very mild loss of stature.  Adjacent 
disc spaces were maintained and the alignment was normal.  
There was no evidence of acute destruction or fracture.  
There was mild osteopenia in the mid portion of the thoracic 
spine.  November 2001 x-rays of the lumbar spine show 
apparent limbus vertebrae at L4 and L3; and less likely, old 
fractures of the anterior superior corners of L4 and L3.  

Analysis

The evidence shows that the most significant finding related 
to the thoracic spine is degenerative arthritis.  X-rays have 
confirmed degenerative changes in the veteran's thoracic 
spine.  The Board finds that the most significant actual 
impairment involves loss of range of motion.

As noted above, Diagnostic Code 5003 for degenerative 
arthritis dictates that such disability is to be rated based 
on loss of range of motion.  Loss of range of motion for the 
thoracic spine was previously rated under former Diagnostic 
Code 5291.  As noted above, under the old Diagnostic Code 
5291, limitation of motion of the thoracic spine was assigned 
a 10 percent rating for moderate or severe limitation of 
motion.  This was the highest disability rating available 
under this diagnostic code. Under the revised regulations, 
degenerative arthritis of the spine is rated under Code 5242.  
Under Code 5242, the spine is rated as a whole.  The Board 
notes that the veteran is rated at 50 percent for 
degenerative disc and joint disease of the lumbar spine; and 
is rated 10 percent for degenerative disc and joint disease 
of the thoracic spine.  As such, the veteran has a combined 
rating of 60 percent for degenerative disc and joint disease 
of the lumbar and thoracic spines.  Under Code 5242, the only 
rating in excess of 60 percent is a 100 percent rating that 
is warranted only for unfavorable ankylosis of the entire 
spine.

The evidence of record fails to demonstrate that the veteran 
suffers from unfavorable ankylosis of the entire spine.  To 
the contrary, the veteran demonstrated full range of motion 
of the cervical spine at his March 2002 VA examination.  
Moreover, at no time was he ever diagnosed with unfavorable 
ankylosis of the entire spine.  As such, the Board finds that 
an increased rating is not warranted under the provisions of 
Diagnostic Code 5242.

The Board notes that, pursuant to Diagnostic Code 5285, a 
separate rating of 10 percent is warranted for a demonstrable 
deformity of a vertebral body.  However, there is no evidence 
that the veteran has suffered from a demonstrable deformity 
in a vertebral body.  Although a November 2001 x-ray showed 
mild compression deformity of two foci, the disc spaces were 
maintained and the alignment was normal.  Furthermore, there 
was no evidence of destruction of fracture.      

Pursuant to 38 C.F.R. §§ 4.40, 4.45, and Deluca v. Brown, the 
Board must consider such factors as weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  The Board finds that there is no 
medical evidence to show that the veteran has additional 
limitation of motion or additional functional limitation due 
to pain or flare-ups of pain, supported by objective 
findings, to a degree that would support a rating in excess 
of 10 percent, nor does the medical evidence show that the 
veteran has excess fatigue, weakness or coordination that 
results in such additional impairment.  The Board finds that, 
even after consideration of all Deluca criteria, the 
veteran's disability more nearly approximates to a 10 percent 
rating.  

As noted earlier, there does not appear to be any 
neurological impairment to warrant rating under applicable 
criteria for disc disease.  There does not appear to be 
numbness or loss of sensation, and reflexes appear normal.  
At the August 2004 examination, the veteran denied any bowel 
or bladder dysfunction.  The Board therefore finds that the 
current 10 percent rating under the General Rating Formula 
for Diseases and Injuries of the Spine is proper. 

After considering all of the diagnostic codes under which the 
veteran's degenerative disc and joint disease of the thoracic 
spine might be rated, the Board finds that the preponderance 
of the evidence is against this claim.  As such, the benefit-
of-the-doubt doctrine does not apply, and the claim for an 
increased rating in excess of 10 percent for degenerative 
disc and joint disease of the thoracic spine must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for service connected degenerative disc and joint disease of 
the thoracic spine is not warranted.  The appeal is denied.  



______________________________________________
ALAN. S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


